Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated October 28, 2021. Claims 1, 4-11, 1620 and 22 were amended. Claims 14-15 were canceled. Claims 23-24 were added. Claims 1-13 and 16-24 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven Cahill on November 12, 2021.  

3.	The application has been amended as follows:
In the claims:

has been changed to
-- a new size for the buffer based on the specific arrival rate --.
In claim 5, Line 11, “a new size for the buffer from the arrival rate” 
has been changed to
-- a new size for the buffer based on the arrival rate --.

In claim 7, Line 4, “another new size for the buffer from a new arrival rate” 
has been changed to
-- another new size for the buffer based on a new arrival rate --.
In claim 9, Lines 4-5, “the new size for the buffer from the specific arrival rate” 
has been changed to
-- the new size for the buffer based on the specific arrival rate --.

In claim 10, Line 19, “a new size for the buffer from the specific arrival rate” 
has been changed to
--a new size for the buffer based on the specific arrival rate --.
In claim 18, Line 4, “another new size for the buffer from a new average arrival rate” 
has been changed to
-- another new size for the buffer based on a new average arrival rate --.

In claim 20, Line 13, “a new size for the buffer from the specific arrival rate” 
has been changed to

In claim 22, Line 5, “another new size for the buffer from a new specific arrival rate” 
has been changed to
-- another new size for the buffer based on a new specific arrival rate --.

Reasons for Allowance



4.	Claims 1-13 and 16-24 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a method of designing a system on a target device; performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system; target devices such as field programmable gate arrays (FPGAs), structured application specific integrated circuits (ASICs) and ASICs are used to  implement large systems; HDL compilation involves performing synthesis, placement, routing and timing analysis of the system on the target device; profile data is gathered for an earlier design of the system; the profile data may include information generated during timing analysis of the hardware description language compilation of an earlier design; the high level compilation adds hardware to the system for collecting hardware profile data used for future high level compilation of the system; the HDL is compiled into a program file; HDL compilation involves synthesis, placement, routing and timing analysis; the target device is programmed using the (Denisenko, U.S. Patent 10,558,437);
(2) measure traffic information relating to messages inputted to a device to be monitored and messages outputted from the device to be monitored; measuring transmission and reception traffic of the device; the performance of the system is monitored a plurality of times and change in performance is detected; if the change exceeds a predetermined threshold, the node is detected as being faulty; the buffer size of the node is estimated; the network monitoring system stores the number of accumulated messages pending processing and the number of messages transmitted to the system; the network monitoring system uses the number of accumulated messages to estimate the physical state of the system such as buffer size; the network monitoring system uses the number of accumulated messages to estimates the physical state of the system such as buffer size; the state history information stores a number of incoming messages as traffic information  and the buffer size; the number of incoming messages is divided by the unit time to calculate the average  arrival rate lambda; the analysis unit stores the maximum processing power Mu; the (Takeshima et al., U.S. Patent Application Publication 2017/0206125);
(3) the logic design may include design aids related to FIFI buffer sizing; a logic design tool is provided for designing the integrated circuit; the tool allows the user select appropriate FIFO buffers; the tools allow the designer to provide a logic design to the logic design system using a Hardware Description language; the logic designer can enter logic design by writing he hardware description language code; a stream of data for transmission to the logic via data buffer that includes FIFO buffer circuitry; proper size of the buffer is selected using FIFO sizer capabilities of the logic design tool  (Dada et al., U.S. Patent 7,228,509).


None of these references taken either alone or in combination with the prior art of record discloses a method for designing a system on a target device, specifically including:
(Claim 1) "determining a probability distribution for the arrival rate associated with data transmitted to the buffer and a probability distribution for the service rate of the service node associated with the buffer;
selecting a specific arrival rate and a specific service rate from the probability distributions in response to input received from a user; and
determining a new size for the buffer based on the specific arrival rate selected and the specific service rate selected" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method for designing a system on a target device, specifically including:
 determining a new size for the buffer based on the arrival rate associated with data transmitted to the buffer and the service rate of the service node associated with the buffer,
wherein the new size for the buffer is determined to be 
    PNG
    media_image1.png
    24
    123
    media_image1.png
    Greyscale
 wherein λ is the arrival rate associated with data transmitted to the buffer, and µ is the service rate of the service node associated with the buffer " in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a method for designing a system on a target device, specifically including:
(Claim 10) "determining a probability distribution for the arrival rate associated with data transmitted to the buffer and a probability distribution for the service rate of the service node connected to the buffer;
selecting a specific arrival rate and a specific service rate from the probability distributions in response to input received from a user; and
determining a new size for the buffer based on the specific arrival rate selected and the specific service rate selected" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer readable medium including a sequence of instructions stored thereon for causing a computer to execute a method for designing a system on a target device, specifically including:
determining a probability distribution for the arrival rate associated with data transmitted to the buffer and a probability distribution for the service rate of the service node associated with the buffer;
selecting a specific arrival rate and a specific service rate from the probability distributions in response to input received from a user; and
determining a new size for the buffer based on the specific arrival rate selected and the specific service rate selected" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	November 12, 2021